Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 17, 2006







Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed August 17, 2006.
 
 
 
n The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00600-CV
____________
 
IN RE AMOCO OIL COMPANY, AMOCO CHEMICAL
COMPANY, and BP CORPORATION NORTH AMERICA, INC.,
 Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On July
11, 2006, relators, Amoco Oil Company, Amoco Chemical Company, and BP
Corporation North America, Inc., filed a petition for writ of mandamus in this
court and, on August 1, 2006, filed a motion to stay trial court proceedings.  See
Tex. Gov=t Code Ann. '22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1, 52.10. 
Relators sought an order from this court compelling the Honorable Mark
Davidson, presiding judge of the 11th District Court, Harris County, Texas, to
vacate his order denying relators= plea to the jurisdiction.




On
August 10, 2006, relators filed an unopposed motion to dismiss the petition for
writ of mandamus because the underlying litigation has been settled.  We grant
the motion.
Accordingly, we dismiss the petition
for writ of mandamus and deny relators= motion to stay the trial court
proceedings as moot.   
 
 
 
PER CURIAM
 
Petition Dismissed and Memorandum
Opinion filed August 17, 2006.
Panel consists of Justices Hudson,
Fowler, and Seymore.